DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 1/26/21 have been fully considered and entered. Claims 1, 5, 7, 18, 25 and 26 have been amended as requested. Claims 3-4, 6, 8, 10, 12-14, 19-24, 27-28, 32-34, 39-46, 52 and 54-56 are canceled. Applicant’s amendments are found sufficient to overcome the anticipation rejections made over Owens, US 2012/0122363. Specifically, the cited prior art of Owens, US 2012/0122363 does not teach the claimed soil resistance additive of 5-sulfoisophthalic acid sodium salt. As such, the rejections set forth in sections 2-7 of the Action dated 10/26/20 are hereby withdrawn. However, upon further consideration the following new ground of rejection is set forth herein below. 
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1,2,9,11, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004124334
	The published JP patent teach a stain-proof fiber and fabric comprising a fiber forming polymer such as polyester and the claimed stain resisting additive of 5-sulfoisophthalic acid sodium salt (title, sections 0007, 0020 and 0036). Said 5-sulfoisophthalic acid sodium salt is mixed with polycarbodiimide . 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by JP 2004124334 as applied to claim 1. 
	The published JP patent teach forming fibers, yarns and industrial stain proof fabrics as set forth above. 
	The published JP patent fails to teach forming a carpet. The Examiner is of the position that a carpet is a type of industrial fabric. A person of ordinary skill in the art would recognize that the fibers and fabrics of the published JP patent can be used as carpets and/or used to form carpets. Motivation to employ the strain resisting articles of the published JP patent is found in the desire to provide stain resisting fibers and carpets. 

5.	Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over by JP 2004124334 as applied to claim 1 and further in view of  Owens, US 2012/0122363. 	
The published JP 2004124334 patent is set forth above. 
The published JP patent does not teach the additive “blooms” to the surface. 
. 

7.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004124334  as applied to claim 1 and further in view of Rohrback et al., US 6514306.
	The teachings of JP 2004124334 is set forth above. 
	The published JP does not teach the the limitation of wherein 75% of the additive is located between the lobes of a multi-lobal fiber. 
	The patent issued to Rohrback et al., teach anti-microbial fibers made from multi-lobal fibers wherein the additive is concentrated in the channels between the lobes of the fibers (title and abstact). Rohrback et al., teach that the multi-lobal fibers wherein the additive is concentrated between the lobes of the fibers, allows the additive to be contained, retained and selectively released (column 4, 1-15). Therefore, motivated by the desire to provide a soil or dirt resisting fiber having the ability to contain/retain the additive and thereafter selectively release said additive when exposed, it would be obvious to a person of ordinary skill the art to form multi-lobal fibers and concentrate the soil or dirt resisting additive of the published JP patent between the lobes of the fibers as taught by Rohrback et al. 

8.	Claims 18, 25-26, 29-31 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004124334 in view of Kinn et al., US 2001/0008965 A1.
	The published JP patent is set forth above. 
	The published JP patent does not teach ratio of first and second polymers. 
	The published patent application issued to Kinn et al., teach forming multi-component fibers made from polyolefin materials wherein said fibers further comprise an additive (title and abstract). Multi-component fiber shapes include sheath/core, multi-lobal or segmented pie shapes (abstract and section 0011). Kinn et al., teach a using a combination of polyethylene/polypropylene to form said multi-component fibers (0030). Kinn et al., teach forming fabrics from said multi-component fibers (abstract and section 0035). It would be obvious to a person of ordinary skill in the art to form multi-component type fibers with the stain resisting additive of the published JP patent as taught by Kinn et al. 
	With regard to claim 18, the combination does not specifically teach the claimed first and second polymer amount ratio, however, absent unexpected results a person of ordinary skill in the art would easily recognize that based on the desired fiber shape and/or fiber properties it would have been obvious to optimize the amount of each polymer used in the multi-component fiber. It has been held that the determination of the optimum or workable ranges of said variable that might be characterized as routine experimentation is not patentable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With regard to claimed articles, the combination of cited prior art does not teach all of the claimed articles, however, a person of ordinary skill in the art would easily recognize that any of the claimed articles can and typically are made from the additive comprising composite fibers taught by published JP patent and Kinn et al. Applicants are invited to prove otherwise. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/LYNDA SALVATORE/Primary Examiner, Art Unit 1789